Exhibit 10.02

 

ML FUTURESACCESSSM

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

among

 

ML BLUETREND FUTURESACCESSSM LLC

 

 

MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC

 

and

 

BLUECREST CAPITAL MANAGEMENT LLP

 

 

Dated as of January 25, 2010

 

--------------------------------------------------------------------------------


 

ML FUTURESACCESSSM

AMENDED AND RESTATED ADVISORY AGREEMENT

 

Table of Contents

 

Section

 

 

Page

 

 

 

 

1.

Undertakings of the Trading Advisor in Connection with Offering

 

2

2.

Duties of the Trading Advisor

 

4

3.

Trading Advisor Independent

 

6

4.

Commodity Broker; Floor Brokers

 

6

5.

Management Fee

 

7

6.

Incentive Fee

 

8

7.

Term and Termination

 

9

8.

Right to Advise Others; Uniformity of Acts and Practices

 

9

9.

Additional Undertakings by the Trading Advisor

 

10

10.

Representations and Warranties

 

10

11.

Entire Agreement; Amendment and Restatement

 

13

12.

Indemnification

 

13

13.

Assignment

 

15

14.

Amendment

 

15

15.

Severability

 

15

16.

Notices

 

15

17.

Governing Law

 

16

18.

Consent to Jurisdiction

 

16

19.

Remedies

 

16

20.

Survival

 

16

21.

Counterparts

 

16

22.

No Waiver

 

16

23.

Rules of Interpretation

 

17

24.

Binding Effect; Benefit

 

18

25.

Confidentiality

 

18

26.

Advisers Act Compliance

 

18

 

 

 

 

Appendix A — List of Commodity Interests Traded by Trading Advisor

 

A-1

 

 

 

Appendix B — Commodity Trading Authority

 

B-1

 

--------------------------------------------------------------------------------


 

ML FUTURESACCESSSM

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (the “Agreement”), made as of this
25 day of January, 2010, among ML BLUETREND FUTURESACCESSSM LLC, a Delaware
limited liability company, (the “Fund”), MERRILL LYNCH ALTERNATIVE INVESTMENTS
LLC, a Delaware limited liability company (the “Manager”), and BlueCrest Capital
Management LLP, a limited liability partnership registered in England and
formerly organized as BlueCrest Capital Management, L.P., a limited partnership
registered in England (the “Trading Advisor”);

 

W I T N E S S E T H:

 

WHEREAS, the Fund is one of the “family” of privately-offered managed futures
funds sponsored by the Manager as part of the “ML FuturesAccessSM Program,”
which provides for investors to invest in, and exchange their investments among,
different funds in the ML FuturesAccessSM Program (each of which is currently a
single-advisor fund), as well as among the various “hedge funds” in the ML
HedgeAccess® Program (the ML FuturesAccessSM Program and the ML
HedgeAccess® Program being collectively referred to as the “Program”);

 

WHEREAS, the Manager operates “funds of funds,” including ML Systematic Momentum
FuturesAccess LLC and ML Systematic Momentum FuturesAccess Ltd. (collectively,
“Systematic Momentum FuturesAccess”), and ML Trend-Following Futures Fund L.P.
and ML Trend-Following Futures Fund Ltd. (the “Trend-Following Fund;” and
together with Systematic Momentum FuturesAccess, the “Funds of Funds”), which
will directly or indirectly allocate and reallocate their capital, respectively,
among funds (“FuturesAccess Funds”) such as the Fund, which are established
within the ML FuturesAccessSM Program;

 

WHEREAS, the Fund, the Manager and the Trading Advisor entered into that certain
ML FuturesAccessSM Advisory Agreement dated May 8, 2008 and the Amendment
thereof dated June 22, 2009 (collectively, the “Current Agreement”) and now wish
to amend and restate the Current Agreement in its entirety;

 

WHEREAS, the Fund has been formed in order to trade, buy, sell or otherwise
acquire, hold or dispose of forward contracts, futures contracts for
commodities, financial instruments and currencies, rights pertaining thereto and
options thereon or on physical commodities and engage in all activities incident
thereto (the foregoing forms of investment being collectively referred to herein
as “commodity interests”) under the direction of the Trading Advisor;

 

WHEREAS, the Fund intends, subject to the terms and conditions set forth herein,
to offer units of limited liability company interest in the Fund (“Units”) for
sale to investors in an offering exempt from registration under the Securities
Act of 1933, as amended (the “1933 Act”), as described in the Fund’s
Confidential Program Disclosure Document, as supplemented or updated from time
to time (the “Memorandum”), which has been filed with the Commodity Futures
Trading Commission (the “CFTC”) and the National Futures Association

 

--------------------------------------------------------------------------------


 

(the “NFA”) pursuant to the Commodity Exchange Act, as amended (the “CEA”), the
commodity pool operator and commodity trading advisor regulations promulgated
under the CEA by the CFTC (the “Commodity Regulations”), and NFA rules
promulgated under the CEA (the “NFA Rules”);

 

WHEREAS, the Manager acts as manager of the Fund;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests;

 

WHEREAS, the Manager has sponsored the Fund in order that the Trading Advisor,
upon the terms and conditions set forth herein, act as the trading advisor for
the Fund, making commodity interests investment decisions for the Fund on a
discretionary basis; and

 

WHEREAS, the Trading Advisor is willing to manage the Fund’s commodity interests
trading.

 

NOW, THEREFORE, the parties hereto do hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in entering into this Agreement the parties intend to be
legally bound:

 

1.                                       Undertakings of the Trading Advisor in
Connection with Offering.

 

(a)                                  Trading Advisor to Provide Current
Information.  The Trading Advisor agrees to use its reasonable best efforts to
cooperate with the Fund and the Manager in preparing the Memorandum and any
Securities and Exchange Commission (“SEC”) filings made pursuant to the
Securities Exchange Act of 1934, as amended (the “1934 Act”), including without
limitation by providing, as promptly as may be reasonably practicable, all
information (if any) regarding the Trading Advisor, its “principals,” “trading
principals,” and “trading program” (each of the foregoing as defined in Section
4.10 of the Commodity Regulations), its “affiliates” (as defined in Rule 405
promulgated under the 1933 Act), its financial condition and any change in
control that the Manager reasonably believes to be necessary or advisable to
include in the Memorandum or in any SEC filings made pursuant to the 1934 Act
and hereby consents to the disclosure of such information in the Memorandum or
such filings.

 

(b)                                 Solicitation Material; “Roadshow”
Participation.  None of the Trading Advisor and its affiliates, and their
respective owners, principals, directors, officers, employees, representatives
or controlling persons (“Trading Advisor Parties”) shall use, publish, circulate
or distribute the Memorandum or any related solicitation material nor shall any
Trading Advisor Party engage in any marketing, sales or promotional activities
in connection with the offering of Units, except as may be requested by the
Manager or as may be required by the Commodity Regulations and the NFA Rules.

 

(c)                                  The Trading Advisor Parties will, to the
extent reasonably requested by the Manager, participate in “road shows,”
seminars, presentations and other marketing activities relating to the Fund as
reasonably requested by the Manager, such participation to be at the expense of
the Trading Advisor.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Performance Information.

 

(i)                                     At all times while any of the Units
continue to be offered, the Trading Advisor, at its own expense, shall promptly
provide the Fund and the Manager with complete and accurate performance
information, in form and substance consistent with Sections 4.25 and 4.35 of the
Commodity Regulations and with the NFA Rules, reflecting the actual performance
of the accounts directed by the Trading Advisor employing the same or
substantially the same strategy as that to be employed for the Fund, and the
actual performance of such other accounts as is material to the Fund, up to the
latest practicable date as is consistent with Sections 4.25 and 4.35 of the
Commodity Regulations, together with any reports or letters relating to such
performance data received from accountants and in the possession of the Trading
Advisor.

 

(e)                                  Access to Books and Records.  Upon
reasonable notice to the Trading Advisor, the Manager and/or Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPF&S,” and together with the Manager,
“Merrill Lynch”) shall have the right during normal business hours to have
access to the Trading Advisor’s offices in order to inspect such books and
records as Merrill Lynch may reasonably deem necessary in connection with the
transactions contemplated hereby and to copy such books and records as Merrill
Lynch may reasonably deem necessary for regulatory purposes (in each case,
subject to such restrictions as the Trading Advisor may reasonably deem
necessary or advisable so as to preserve the confidentiality of proprietary
information with respect to clients and investors other than those who access
the Trading Advisor through the Fund).

 

(f)                                    General Assistance.

 

(i)                                     The Trading Advisor acknowledges and
agrees that Merrill Lynch will be expending substantial resources in preparing
the Fund and the Funds of Funds for marketing as well as in marketing the Units
and the interests in the Funds of Funds.  The Trading Advisor agrees to
cooperate with Merrill Lynch in doing so to the fullest extent reasonably
practicable.

 

(ii)                                  In consideration of Merrill Lynch’s
reliance on the Trading Advisor’s availability and ability to manage the Fund,
the Trading Advisor agrees promptly to notify the Manager in the event that the
Trading Advisor has any reason to believe that the Trading Advisor may not be
able or willing to do so to the full extent set forth herein.

 

(iii)                               So long as the Fund has assets of at least
$250 million, the Trading Advisor agrees, subject to Section 8, not to accept
other client capital or accounts if doing so could reasonably be expected to
impair the Trading Advisor’s ability to manage the Fund as contemplated by the
Memorandum.

 

(iv)                              The Trading Advisor acknowledges that the
Manager is registered as an “investment adviser” with the SEC and that the Funds
of Funds are “investment advisory clients” of the Manager and agrees to take
such steps as the

 

3

--------------------------------------------------------------------------------


 

Manager may reasonably request to ensure that the Fund is operated in full
compliance with the Investment Advisers Act of 1940, as amended (the “Advisers
Act”).

 

2.                                       Duties of the Trading Advisor.

 

(a)                                  Trading for the Fund.  The Trading Advisor
shall act as a trading advisor for the Fund.  The Trading Advisor, the Manager
and the Fund agree that in managing the Fund, the Trading Advisor shall
implement the trading program and strategies (the “Trading Program”) as provided
by the Trading Advisor for incorporation into the Memorandum.  The Trading
Advisor shall have sole and exclusive authority and responsibility for directing
the Fund’s trading, subject to the Manager’s fiduciary authority to intervene to
overrule or unwind trades if the Manager deems that doing so is necessary or
advisable for the protection of the Fund.  The Fund or the Manager may also
override the trading instructions of the Trading Advisor to the extent
necessary:  (i) to fund any distributions or redemptions of Units to be made by
the Fund; (ii) to pay the Fund’s expenses; and/or (iii) to comply with
speculative position limits; provided that the Fund and the Manager shall permit
the Trading Advisor three days in which to liquidate positions for the purposes
set forth in clauses (i)-(ii) prior to exercising its override authority. 
Subject to Section 12, the Trading Advisor shall have no liability for the
results of any action or non-action of the Manager or Fund in overriding the
Trading Advisor including pursuant to clauses (i)-(ii) above.

 

The Trading Advisor shall give the Fund at least 30 days’ prior written notice
of any proposed material change in the Trading Program and shall not make any
such proposed material change without the Manager’s consent.  The addition
and/or deletion of commodity interests from the Fund’s portfolio managed by the
Trading Advisor shall not be deemed a change in the Trading Advisor’s trading
approach and prior written notice to the Fund or the Manager shall not be
required therefor, except as set forth in Section 2(b) below.

 

(b)                                 List of Commodity Interests Traded by the
Trading Advisor.

 

(i)                                     The Trading Advisor shall provide the
Fund and the Manager with a complete list of commodity interests which it
intends to trade on the Fund’s behalf.  All commodity interests other than
regulated futures contracts and options on regulated futures contracts traded on
a qualified board or exchange in the United States shall be listed on Appendix A
to this Agreement.  The addition of commodity interests, other than forward
contracts on foreign currencies, to the Fund’s portfolio managed by the Trading
Advisor as set forth in Appendix A to this Agreement shall require prior written
notice to the Fund or the Manager and an amendment to Appendix A.

 

(ii)                                  The Trading Advisor acknowledges and
agrees that U.S. investors are prohibited from trading in certain instruments —
for example, certain “contracts for differences,” and certain non-U.S. stock
index futures and related options.  The Trading Advisor agrees not to trade any
such instruments for the Fund, should the Manager so request.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Capacity; Speculative Position Limits.

 

(i)                                     To the extent that the Trading Advisor’s
trading is subject to speculative position limits or other comparable capacity
limitations, the Trading Advisor agrees that it will reserve for the Fund
sufficient trading capacity that the Fund’s trading would be unrestricted by
such limits were the Fund’s capital to total $250 million, provided that the
Trading Advisor may restrict the amounts that the Fund may deposit into its
account advised by the Trading Advisor in a particular month to $30 million or
such lesser amount as the Trading Advisor reasonably deems necessary, in
extraordinary circumstances, to comply with its duty to clients, provided, that
the imposition of such limitation for a particular month shall not reduce the
total capacity reserved for the Fund, and, provided further, that the Trading
Advisor shall have no obligation to accept additional deposits once the $250
million limitation has been reached.  The Trading Advisor also agrees to consult
with the Manager in the event that, notwithstanding the undertaking in the
preceding sentence, the Manager believes that speculative position limits or
other comparable capacity restrictions may affect the Trading Advisor’s strategy
on behalf of the Fund.

 

(ii)                                  If the Trading Advisor either alone or
aggregated with the positions of any other person, if such aggregation shall be
required by the CEA, the CFTC or any other regulatory authority having
jurisdiction shall exceed or be about to exceed applicable limits in any
commodity interest traded for the Fund, the Trading Advisor shall immediately
take such action as the Trading Advisor may deem fair and equitable to comply
with such limits, and shall immediately deliver to the Fund a written
explanation of the action taken to comply with such limits.  If such limits are
exceeded by the Fund, the Manager may require the Trading Advisor to liquidate
positions as required.

 

(d)                                 No Authority to Invest Assets Held in
Securities and Cash.  The Fund and the Manager, and not the Trading Advisor,
shall have the sole and exclusive authority and responsibility with regard to
the investment, maintenance and management of the Fund’s assets other than in
respect of the Trading Advisor’s trading of the Fund’s assets in commodity
interests.

 

(e)                                  Trading Authorization.  Prior to the Fund
commencing operations, the Fund shall deliver to the Trading Advisor a trading
authorization in the form of Appendix B hereto appointing the Trading Advisor as
an agent of the Fund and attorney-in-fact for such purpose.

 

(f)                                    Delivery of Disclosure Documents and
Reports.  The Trading Advisor shall, during the term of this Agreement, deliver
to the Fund copies of all disclosure documents and reports to investors, if any,
prepared by the Trading Advisor and relating to the Trading Program, promptly
following preparation of such disclosure documents or reports.

 

(g)                                 Trade Reconciliations.  The Trading Advisor
acknowledges its obligation to review its commodity interest positions on a
daily basis and to notify the Fund and the

 

5

--------------------------------------------------------------------------------


 

Manager promptly of any errors committed by the Trading Advisor or any trade
which the Trading Advisor believes was not executed in accordance with its
instructions and which cannot be promptly resolved.

 

(h)                                 Trade Information.  The Trading Advisor
shall use reasonable efforts to provide trade information to OMR Systems by
electronic file by 4:30 p.m. Eastern Time on the date of any trade made on
behalf of the Fund.  Such reports may be provided directly by the Trading
Advisor or by GlobOp Financial Services (Cayman) Limited, the Trading Advisor’s
primary administrator.

 

(i)                                     Letter Agreement.  As of January 25,
2010, the Manager, MLPF&S and the Trading Advisor, inter alia, entered into a
Letter Agreement (the “Letter Agreement”) setting forth the legally binding
agreements with respect to certain matters relating to the organization and
marketing of the Fund.  This Agreement, which deals primarily with the Trading
Advisor’s management of the Fund’s trading, is to be read and interpreted in
conjunction with the Letter Agreement, and vice versa.  In the event of any
inconsistency between this Agreement and the Letter Agreement, this Agreement
shall control.

 

(j)                                     No Guarantee of Profits.  The Fund and
the Manager both specifically acknowledge that in agreeing to manage the Fund,
the Trading Advisor is in no respects making any guarantee of profits or of
protections against loss, but it is undertaking to use reasonable best efforts
to trade profitably on behalf of the Fund.

 

3.                                       Trading Advisor Independent.  For all
purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall have no authority to act for or represent the
Fund in any way and shall not otherwise be deemed to be an agent of the Fund. 
Nothing contained herein shall create or constitute the Trading Advisor and any
other trading advisor for the Fund, the Fund or the Manager as a member of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, nor shall be deemed to confer on any of them any express,
implied or apparent authority to incur any obligation or liability on behalf of
any other.  The parties acknowledge that the Trading Advisor has not been an
organizer or promoter of the Fund.

 

4.                                       Commodity Broker; Floor Brokers.

 

(a)                                  (i) Clearing of All Trades.  The Trading
Advisor shall clear orders for all commodity interest transactions for the Fund
through such commodity broker or brokers as the Fund shall designate from time
to time in its sole discretion (the Fund currently so designating MLPF&S).  The
Trading Advisor will not, without the consent of the Manager, trade on a “give
up” basis through floor brokers, give-up brokers, prime brokers, dealers or
other executing entities or facilities (collectively, “executing brokers”) not
affiliated with Merrill Lynch.  The Manager will review and approve or
disapprove all executing brokers proposed by the Trading Advisor for the Fund’s
account.  If an executing broker is approved, the Fund will not hold the Trading
Advisor liable for any error or breach of contract by any such executing broker,
except to the extent attributable to the Trading Advisor’s negligence,
misconduct or bad faith on the part of the Trading Advisor.  Irrespective of
whether executing brokers unaffiliated with Merrill Lynch

 

6

--------------------------------------------------------------------------------


 

receive the Manager’s consent to execute trades on behalf of the Fund, all such
trades will be “given-up” to be carried by MLPF&S.  The Trading Advisor shall
receive copies of all daily and monthly brokerage statements for the Fund
directly from MLPF&S.

 

(ii)                                  The Fund will be subject to round turn
commission rates as determined from time to time by Merrill Lynch and consistent
with disclosures made to investors.

 

(b)                                 Forward Trading.

 

(i)                                     All forward trades for the Fund shall be
executed through the forward dealer(s) (which may be affiliates of the Manager)
designated by the Manager, provided that at the request of the Trading Advisor,
the Manager may consent to other forward trading arrangements, which consent
shall not be unreasonably withheld.  If a forward dealer is approved, the Fund
will not hold the Trading Advisor liable for any error or breach of contract by
any such forward dealer, except to the extent attributable to the Trading
Advisor’s negligence, misconduct or bad faith on the part of the Trading
Advisor.

 

(ii)                                  If necessary for the Trading Advisor to
trade pursuant to the Trading Program, the Fund shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Fund.

 

(iii)                               Any “F/X prime brokerage” arrangements which
the Trading Advisor may wish to establish for the Fund shall be subject to the
approval of the Manager.

 

(c)                                  The Trading Advisor acknowledges that the
Fund shall be subject to the brokerage commissions and administrative fees and
costs specified in the Memorandum.

 

(d)                                 Floor Brokerage Costs.  The “floor
brokerage,” “give-up” fees and other transaction costs charged by any floor
broker, other than MLPF&S, to effect Fund transactions shall be subject to the
approval of MLPF&S, which shall pay such costs, such approval not to be
unreasonably withheld provided that such fees and transaction costs are
competitive with MLPF&S’ standard rates.

 

5.                                       Management Fee.  As of the last
business day of each calendar month, the Fund shall pay the Trading Advisor a
management fee equal to 1/12 of 2% (a 2% annual rate) of the aggregate gross
asset value (for the avoidance of doubt, prior to reduction for any accrued
Incentive Fees or for the management fee being calculated) of the Fund (the
“Management Fee”).  Such Management Fee shall be pro rated in the case of
partial calendar months, but shall not be subject to rebate once paid.

 

7

--------------------------------------------------------------------------------


 

6.                                       Incentive Fee.

 

(a)                                  The Fund will pay to the Trading Advisor,
as of each December 31 (“Incentive Fee Calculation Date”), an Incentive Fee
equal to 25% of any New Trading Profit recognized by the Fund as of such
Incentive Fee Calculation Date.

 

(b)                                 “Trading Profits” equals any profits earned
from the futures trading of the Fund conducted by the Trading Advisor, after
deduction for all fees and expenses incurred by the Fund, other than the
Incentive Fee itself.

 

(c)                                  “New Trading Profit” equals any increase in
the Net Asset Value of the Fund (as defined in the Memorandum, subject to
Section 6(f)) as of the current Incentive Fee Calculation Date over the High
Water Mark attributable to the Fund.

 

(d)                                 (i)                                     The
High Water Mark attributable to the Fund, shall be equal to the highest Net
Asset Value attributable to the Fund, after reduction for the Incentive Fee then
paid, as of any preceding Incentive Fee Calculation Date.  The High Water Mark
shall be increased dollar-for-dollar by new subscriptions and decreased
proportionately when the Fund makes withdrawals of capital from the Fund’s
account advised by the Trading Advisor pursuant to this Agreement (“Capital
Withdrawals”) (other than to pay expenses).  The proportionate High Water Mark
reduction made as a result of Capital Withdrawals shall be calculated by
multiplying the High Water Mark in effect immediately prior to such Capital
Withdrawal by the fraction the numerator of which is the Net Asset Value of the
Fund immediately following such reallocation and the denominator of which is the
Net Asset Value of the Fund immediately before such Capital Withdrawal, prior to
reduction for any accrued Incentive Fee.

 

(ii)                                  If an Incentive Fee is paid as of an
Incentive Fee Calculation Date, the High Water Mark is reset to the Net Asset
Value of the Fund immediately following such payment.

 

(iii)                               For the avoidance of doubt, the High Water
Mark shall be determined on the basis of the Fund, not on the basis of any
individual investors or group of investors in either.

 

(e)                                  When there is an accrued Incentive Fee at
the time any Capital Withdrawal is made, the Incentive Fee attributable to such
Capital Withdrawal will be paid.  Such Incentive Fee shall be determined by
multiplying the Incentive Fee that would have been paid had the date of the
Capital Withdrawal been an Incentive Fee Calculation Date by the fraction the
numerator of which is the amount of the Capital Withdrawal and the denominator
of which is the Net Asset Value of the Fund immediately prior to the Capital
Withdrawal, in each case prior to reduction for the accrued Incentive Fee.  Such
Incentive Fee will be paid from and reduce the amount of the Capital Withdrawal.

 

(f)                                    Net Asset Value for purposes of
calculating the Incentive Fee shall not include any interest income earned by
the Fund (although such interest income shall increase Net Asset Value for
purposes of determining the value of the Units).  For the avoidance of doubt, no
Incentive Fee shall be payable on any interest income earned by the Fund.

 

8

--------------------------------------------------------------------------------


 

(g)                                 Termination of this Agreement shall be
treated as an Incentive Fee Calculation Date.

 

(h)                                 The Trading Advisor will, at the request of
the Manager, receive the Incentive Fee either as a fee or as a profit
allocation.

 

7.                                       Term and Termination.

 

(a)                                  Term and Renewal.  This Agreement shall
continue in effect until December 31, 2011 after the effectiveness of this
Agreement.  Thereafter, this Agreement shall be automatically renewed for
successive one-year periods, on the same terms, unless terminated by either the
Trading Advisor or the Fund upon 120 days’ notice to the other party.  For the
avoidance of doubt, the Trading Advisor recognizes that the resources which the
Manager has and will commit to the sponsorship and marketing of the Fund are
only economically justifiable for Merrill Lynch if Merrill Lynch can rely on a
long-term commitment from the Trading Advisor to manage the Fund, and the
Trading Advisor hereby commits to do so, subject to the terms and conditions set
forth herein.

 

(b)                                 Termination.  Notwithstanding Section 7(a)
hereof:

 

(i)                                     this Agreement shall terminate
immediately if the Fund shall terminate and be dissolved as determined by the
Manager;

 

(ii)                                  the Trading Advisor may terminate this
Agreement upon 90 days’ notice in the event it independently determines not to
pursue, for any accounts, the trading strategy in which it engages on behalf of
the Fund;

 

(iii)                               Either the Manager or the Trading Advisor
may terminate this Agreement upon 30 days’ notice as of September 30, 2010 if,
as of such date, the Fund does not have an aggregate capitalization of at least
$100 million.

 

(iv)                              The Fund and/or the Manager, on the one hand,
or the Trading Advisor, on the other, may terminate this Agreement as a result
of a material breach hereof by the other party, after due notice and an
opportunity to cure.

 

8.                                       Right to Advise Others; Uniformity of
Acts and Practices.  During the term of this Agreement, the Trading Advisor
Parties shall, subject to the capacity undertaking set forth herein and the
exclusivity undertaking of the Letter Agreement, be free to advise other
investors as to the purchase and sale of commodity interests, to manage and
trade other investors’ commodity interests accounts and to trade for and on
behalf of their own proprietary commodity interests accounts.  However, under no
circumstances shall any Trading Advisor Party favor any commodity interests
account directed by any of them (regardless of the date on which they began or
shall begin to direct such account) over the Fund’s account, giving due
consideration to the Trading Program.

 

At the request of the Fund, the Trading Advisor shall promptly deliver to the
Fund a satisfactory written explanation, in the reasonable judgment of the Fund,
of the differences, if any, in the performance between the Fund’s account and
such other commodity interest accounts

 

9

--------------------------------------------------------------------------------


 

traded utilizing the same program or portfolio (subject to the need to preserve
the confidentiality of proprietary information concerning the Trading Advisor’s
trading systems, methods, models, strategies and formulas and the identity of
the Trading Advisor’s clients).

 

9.                                       Additional Undertakings by the Trading
Advisor.  No Trading Advisor Party or its respective successors or assigns
shall:  (i) use or distribute for any purpose the names and/or any other
information about any of the investors in the Fund; (ii) solicit any natural
U.S. person (as defined in Regulation S of the 1933 Act) investor, or a family
partnership or other investment vehicle established for a natural U.S. person or
such natural U.S. person’s family members, with respect to an investment in any
account or fund employing the same or substantially the strategy as that to be
employed for the Fund, unless such investor is already a client of the Trading
Advisor or a prospective client with whom the Trading Advisor already has a
preexisting substantive relationship as of the date of this Agreement; or (iii)
knowingly accept as a client, with respect to an investment in any account or
fund employing the same or substantially the same strategy as that to be
employed for the Fund, other than through Merrill Lynch, any natural U.S. person
investor, or a family partnership or other investment vehicle established for
such natural U.S. person or such natural U.S. person’s family members, who has
been an investor in the Fund at any time during the twenty-four full calendar
months prior to such acceptance, unless such investor is already a client of the
Trading Advisor or a prospective client with whom the Trading Advisor already
has a preexisting substantive relationship as of the date of this Agreement.

 

10.                                 Representations and Warranties.

 

(a)                                  The Trading Advisor hereby represents and
warrants to the other parties as follows:

 

(i)                                     The Trading Advisor is an entity duly
organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good standing in each other jurisdiction
in which the nature or conduct of its business requires such qualification and
the failure to be duly qualified would materially affect the Trading Advisor’s
ability to perform its obligations under this Agreement. The Trading Advisor has
full corporate, partnership or limited liability company, as the case may be,
power and authority to perform its obligations under this Agreement.

 

(ii)                                  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Trading Advisor and
constitutes a valid, binding and enforceable agreement of the Trading Advisor in
accordance with its terms.

 

(iii)                               The Trading Advisor has all U.S. federal,
state and non-U.S. governmental, regulatory and commodity exchange licenses and
approvals and has effected all filings and registrations with U.S. federal,
state and non-U.S. governmental and regulatory agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder, including, without limitation, registration of the Trading Advisor as
a commodity trading advisor under the CEA, and membership of the Trading Advisor
as a commodity

 

10

--------------------------------------------------------------------------------


 

trading advisor in NFA, or qualification for an exemption therefrom, and the
performance of such obligation will not violate or result in a breach of any
provision of the Trading Advisor’s certificate of incorporation, by-laws or any
agreement, instrument, order, law or regulation binding on the Trading Advisor.

 

(iv)                              Assuming the accuracy of the Manager’s
representation in subsection 10(b)(vi) below, management by the Trading Advisor
of an account for the Fund in accordance with the terms hereof will not require
any registration under or violate any of the provisions of the Advisers Act,
assuming that the Fund is not an “investment company” within the meaning of the
Investment Company Act of 1940.

 

(v)                                 The Trading Advisor’s implementation of its
Trading Program will not infringe any other person’s copyrights, trademark or
other property rights.

 

(vi)                              The execution and delivery of this Agreement,
the incurrence of the obligations herein set forth and the consummation of the
transactions contemplated herein will not constitute a breach of, or default
under, any instrument by which the Trading Advisor is bound or any order, rule
or regulation applicable to the Trading Advisor of any court or any governmental
body or administrative agency having jurisdiction over the Trading Advisor.

 

(vii)                           Other than as may have been disclosed in writing
to the Manager by the Trading Advisor, there is not pending, or to the best of
the Trading Advisor’s knowledge threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Trading Advisor
is a party, or to which any of the assets of the Trading Advisor is subject,
which might reasonably be expected to result in any material adverse change in
the condition, financial or otherwise, business or prospects of the Trading
Advisor.  The Trading Advisor has not received any notice of an investigation or
warning letter from the NFA or the CFTC regarding non-compliance by the Trading
Advisor with the CEA or the regulations thereunder.

 

(b)                                 The Manager hereby represents and warrants
to the other parties as follows:

 

(i)                                     The Manager is duly organized and
validly existing and in good standing under the laws of its jurisdiction of
formation and in good standing under the laws of each other jurisdiction in
which the nature or conduct of its business requires such qualification and the
failure to so qualify would materially adversely affect the Manager’s ability to
perform its obligations hereunder.

 

(ii)                                  The Manager has the corporate power and
authority under applicable law to perform its obligations hereunder.

 

(iii)                               This Agreement has been duly and validly
authorized, executed and delivered by the Manager and constitutes a legal, valid
and binding agreement of the Manager enforceable in accordance with its terms.

 

11

--------------------------------------------------------------------------------


 

(iv)                              The execution and delivery of this Agreement,
the incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein will not constitute a breach of, or default
under, any instrument by which the Manager is bound or any order, rule or
regulation applicable to the Manager of any court or any governmental body or
administrative agency having jurisdiction over the Manager.

 

(v)                                 There is not pending, or, to the best of the
Manager’s knowledge threatened, any action, suit or proceeding before or by any
court or other governmental body to which the Manager is a party, or to which
any of the assets of the Manager is subject, which might reasonably be expected
to result in any material adverse change in the condition, financial or
otherwise, business or prospects of the Manager or is required to be disclosed
pursuant to applicable CFTC regulations.  The Manager has not received any
notice of an investigation or warning letter from the NFA or the CFTC regarding
non-compliance by the Manager with the CEA or the regulations thereunder.

 

(vi)                              The Manager has all U.S. federal and state
governmental, regulatory and commodity exchange approvals and licenses, and has
effected all filings and registrations with U.S. federal and state governmental
agencies required to conduct its business and to act as described herein or
required to perform its obligations hereunder, including, without limitation,
registration as a commodity pool operator under the CEA and membership in the
NFA as a commodity pool operator, and the performance of such obligations will
not contravene or result in a breach of any provision of its certificate of
incorporation, by-laws or any agreement, order, law or regulation binding upon
it.  The principals of the Manager are duly registered as such on the Manager’s
commodity pool operator Form 7-R registration.

 

(vii)                           The Manager acknowledges receipt, on behalf of
both itself and the Fund, of all disclosure documents required to be delivered
by the Trading Advisor Parties pursuant to applicable Commodity Regulations or
the NFA Rules and of the Trading Advisor’s Form ADV Part II.

 

(c)                                  The Fund represents and warrants as of the
date of its formation to the other parties as follows:

 

(i)                                     The Fund is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
formation and in each other jurisdiction in which the nature or conduct of its
business requires such qualification and the failure to so qualify would
materially adversely affect the Fund’s ability to perform its obligations
hereunder.

 

(ii)                                  The Fund has the power and authority under
applicable law to perform its obligations hereunder.

 

12

--------------------------------------------------------------------------------


 

(iii)                               This Agreement has been duly and validly
authorized, executed and delivered by the Fund and constitutes a legal, valid
and binding agreement of the Fund enforceable in accordance with its terms.

 

(iv)                              The execution and delivery of this Agreement,
the incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein will not constitute a breach of, or default
under, any instrument by which the Fund is bound or any order, rule or
regulation applicable to the Fund of any court or any governmental body or
administrative agency having jurisdiction over the Fund.

 

(v)                                 There is not pending, or, to the best of the
Fund’s knowledge threatened, any action, suit or proceeding before or by any
court or other governmental body to which the Fund is a party, or to which any
of the assets of the Fund is subject, which might reasonably be expected to
result in any material adverse change in the condition, financial or otherwise,
business or prospects of the Fund or is required to be disclosed pursuant to
applicable CFTC regulations.  The Fund has not received any notice of an
investigation or warning letter from the NFA or the CFTC regarding
non-compliance by the Fund with the CEA or the regulations thereunder.

 

(vi)                              The Fund has all federal and state
governmental, regulatory and commodity exchange approvals and licenses, and has
effected all filings and registrations with federal and state governmental
agencies required to conduct its business and to act as described herein or
required to perform its obligations hereunder and the performance of such
obligations will not contravene or result in a breach of any provision of its
certificate of formation, organization agreement or any agreement, order, law or
regulation binding upon it.

 

(d)                                 The foregoing representations and warranties
shall be continuing during the entire term of this Agreement and, if at any
time, any event shall occur which would make any of the foregoing
representations and warranties of any party no longer true and accurate, such
party shall promptly notify the other parties.

 

General

 

11.                                 Entire Agreement; Amendment and
Restatement.  This Agreement and the Letter Agreement constitute the entire
agreement between the parties hereto with respect to the matters referred to
herein, and no other agreement, verbal or otherwise, shall be binding as between
the parties unless it shall be in writing and signed by the party against whom
enforcement is sought.  This Agreement amends and restates the Current Agreement
in its entirety.

 

12.                                 Indemnification.  The Fund shall indemnify,
defend and hold harmless the Trading Advisor Parties from and against any and
all losses, claims, damages, liabilities (joint and several), costs and expenses
(including any investigatory, legal and other expenses incurred in connection
with, and any amounts paid in, any settlement; provided that the Fund shall have

 

13

--------------------------------------------------------------------------------


 

approved such settlement) (collectively, “Losses”) resulting from a demand,
claim, lawsuit, action or proceeding relating to any of such person’s actions or
capacities relating to the business or activities of the Fund pursuant to this
Agreement; provided that the conduct of such person which was the subject of
such Losses did not constitute negligence, misconduct or a breach of this
Agreement or of any fiduciary obligation to the Fund and was done in good faith
and in a manner such person reasonably believed to be in, or not opposed to, the
best interests of the Fund.  The termination of any demand, claim, lawsuit,
action or proceeding by settlement shall not, in itself, create a presumption
that the conduct in question was not undertaken in accordance with the standard
of care set forth above in this Section 12.

 

The Trading Advisor shall indemnify, defend and hold harmless the Fund and  the
Manager, their respective affiliates and their respective directors, officers,
employees, representatives and controlling persons (“Merrill Lynch Parties”)
from and against any and all Losses relating to any action or omission of the
Trading Advisor or any of its respective officers, directors or employees
relating to the business or activities of such person under this Agreement or
relating to the management of the Fund; provided the conduct of such person
which was the subject of the demand, claim, lawsuit, action or proceeding
constituted negligence or misconduct or a breach of this Agreement or was an
action or omission taken otherwise than in good faith and in a manner reasonably
believed to be in, or not opposed to, the best interests of the Fund.

 

The foregoing agreements of indemnity shall be in addition to, and shall in no
respect limit or restrict, any other remedies which may be available to an
indemnified party.

 

Any indemnification required by this Section 12, unless ordered or expressly
permitted by a court, shall be made by the indemnifying party only upon a
determination by independent legal counsel mutually agreeable to the parties
hereto in a written opinion that the conduct which is the subject of the Losses
meets the applicable standard set forth in this Section 12.

 

In the event that a person entitled to indemnification under this Section 12, is
made a party to an action, suit or proceeding alleging both matters for which
indemnification may be due hereunder and matters for which indemnification may
not be due hereunder, such person shall be indemnified only in respect of the
former matters.

 

Promptly after receipt by any of the indemnified parties under this Agreement of
notice of any demand, claim, lawsuit, action or proceeding, the indemnified
party shall notify the indemnifying party in writing of the commencement thereof
if a claim in respect thereof is to be made under this Agreement.  Except to the
extent that the indemnifying party is not materially prejudiced thereby, the
omission so to notify shall relieve the indemnifying party from any obligation
or liability which it may have to any such indemnified party under this
section.  In the event that such demand, claim, lawsuit, action or proceeding is
brought against a person indemnified under this Agreement, and the indemnified
party is notified of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that the indemnifying party
may wish, to assume the defense thereof, with counsel selected by the
indemnifying party and approved by the indemnified person; provided that
approval may not be unreasonably withheld, and after notice from the
indemnifying party to such indemnified person of the indemnifying party’s
election so as to assume the defense thereof, the indemnifying party

 

14

--------------------------------------------------------------------------------


 

shall not be liable to such person under this section for any legal or other
expenses subsequently incurred by such person in connection with the defense
thereof, unless the indemnifying party approves the employment of separate
counsel by such person; it being understood, however, that the indemnifying
party shall not be liable for legal or other expenses of more than one separate
firm of attorneys for all such persons indemnified hereunder, which firm shall
be designated in writing by the Trading Advisor or the Manager, as the case may
be.

 

13.                                 Assignment.  This Agreement shall not be
assigned by any of the parties hereto without the prior express written consent
of the other parties hereto.

 

14.                                 Amendment.  This Agreement shall not be
amended except by a writing signed by the parties hereto.

 

15.                                 Severability.  If any provision of this
Agreement, or the application of any provision to any person or circumstance,
shall be held to be inconsistent with any present or future law, ruling, rule or
regulation of any court or governmental or regulatory authority having
jurisdiction over the subject matter hereof, such provision shall be deemed to
be rescinded or modified in accordance with such law, ruling, rule or
regulation, and the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it shall be
held inconsistent, shall not be affected thereby.

 

16.                                 Notices.  Any notice required or desired to
be delivered under this Agreement shall be in writing and shall be delivered by
courier service, facsimile, e-mail, any form of electronic file transfer, mail,
postage prepaid mail or other similar means and shall be effective upon actual
receipt by the party to which such notice shall be directed, addressed as
follows, or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof:

 

if to the Fund:

 

ML BLUETREND FUTURESACCESS LLC

c/o Merrill Lynch Alternative Investments LLC

     Manager

4 World Financial Center

250 Vesey Street, 6th Floor

New York, NY 10080

Attn:  Craig Deardorff

 

if to the Manager:

 

MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC

4 World Financial Center

250 Vesey Street, 6th Floor

New York, NY 10080

Attn:  Craig Deardorff

 

15

--------------------------------------------------------------------------------


 

if to the Trading Advisor:

 

BLUECREST CAPITAL MANAGEMENT LLP

40 Grosvenor Place

London SW1X 7AW

England

Attn: General Counsel

 

17.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law.

 

18.                                 Consent to Jurisdiction.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any breach hereof or
any transaction covered hereby, shall be resolved, whether by arbitration or
otherwise, within the County of New York, City of New York, and State of New
York.  Accordingly, the parties consent and submit to the jurisdiction of the
federal and state courts and any applicable arbitral body located within the
County of  New York, City of New York, and State of New York.  The parties
further agree that any such action or proceeding brought by  either party to
enforce any right, assert any claim, or obtain any relief whatsoever in
connection with this Agreement shall be brought by such party exclusively in
federal or state courts, or if appropriate before any applicable arbitral body,
located within the County of New York, City of New York and State of New York.

 

19.                                 Remedies.  In any action or proceeding
arising out of any of the provisions of this Agreement, the Trading Advisor, the
Manager and the Fund agree that they shall not seek any prejudgment equitable or
ancillary relief.  Such parties also agree that their sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement; provided, however, that the Fund agrees that the Trading Advisor
and the Manager may seek declaratory judgment with respect to the
indemnification provisions of this Agreement.

 

20.                                 Survival.  The provisions of this Agreement
shall survive the termination hereof with respect to any matter arising while
this Agreement shall be in effect.

 

21.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall, however, together
constitute one and the same document.  Facsimile or other electronic signature
pages shall have the same binding force and effect as original copies.

 

22.                                 No Waiver.

 

(a)                                  No failure or delay on the part of the
Manager in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  Failure on the part of the Fund or the
Manager to complain of any act of the other or to declare the other in default
under this Agreement, irrespective of how long such failure continues, shall not
constitute a waiver by the Fund or the Manager of its rights with respect to
such default until the applicable statute-of-limitations period

 

16

--------------------------------------------------------------------------------


 

has run.  No waiver of any provision of this Agreement shall be implied from any
course of dealing between the parties hereto or from any failure by either party
hereto to assert its rights hereunder on any occasion or series of occasions.

 

(b)                                 Any waiver granted hereunder must be in
writing and shall be valid only in the specific instance in which given.

 

23.                                 Rules of Interpretation.  In this Agreement,
unless inconsistent with the context or the contrary intention appears, a
reference to:

 

(a)                                  “May” shall be construed as permissive;

 

(b)                                 A “notice” means written notice unless
otherwise stated;

 

(c)                                  “Shall” shall be construed as imperative;

 

(d)                                 The singular includes the plural and vice
versa;

 

(e)                                  The masculine includes the feminine and
neuter respectively;

 

(f)                                    Writing includes typewriting, printing,
lithography, photography and other modes of representing or reproducing words in
a legible and non-transitory form;

 

(g)                                 Any reference to a law, agreement or a
document shall be deemed also to refer to any amendment, supplement or
replacement thereof;

 

(h)                                 Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless such reference
specifies business days;

 

(i)                                     The term “and/or” is used herein to mean
both “and” as well as “or.”  The use of “and/or” in certain contexts in no
respects qualifies or modifies the use of the terms “and” or “or” in others. 
“Or” shall not be interpreted to be exclusive, and “and” shall not be
interpreted to require the conjunctive — in each case, unless the context
otherwise requires;

 

(j)                                     The terms “include” and “including” are
to be construed as non-exclusive so that, by way of example and for the
avoidance of doubt, “including” shall mean “including without limitation”;

 

(k)                                  Whenever it is provided or contemplated
herein that the Manager or the Trading Advisor is to determine or decide any
matter, the Manager or the Trading Advisor, as the case may be, in the case of
the Manager on its own behalf as well as on behalf of the Fund, shall do so in
its sole and absolute discretion, unless otherwise expressly provided herein;

 

(l)                                     In addition to the authority granted to
the Manager pursuant to this Agreement, the Manager may, but shall have no
obligation to, take any action that the Manager deems necessary or advisable to
ensure that the Fund is not in violation of law or in breach of any contractual
provisions;

 

17

--------------------------------------------------------------------------------


 

(m)                               The table of contents to and the headings in
this Agreement are for convenience of reference only and are to be ignored in
construing this Agreement;

 

(n)                                 No provision of this Agreement shall be
construed in favor of or against any person by reason of the extent to which any
such person, its affiliates, or their respective employees or counsel
participated in the drafting thereof; and

 

(o)                                 In the event of any inconsistency between
the provisions of this Agreement and of the constituent documents, the parties
shall determine on a commercially reasonable basis which provisions shall
control.

 

24.                                 Binding Effect; Benefit.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto, all
persons indemnified hereunder and their respective estates, permitted
successors, transferees, custodians, executors, administrators, legal
representatives, heirs and permitted assigns.

 

25.                                 Confidentiality.

 

(a) The parties hereto each acknowledge that the business and assets of the
Merrill Lynch Parties and of the Trading Advisor Parties are confidential and
involve a wide range of proprietary information, including trade secrets and
financial or commercial information.

 

(b) All information with respect to the Fund, including investment and trading,
activities and assets shall be presumed confidential and proprietary unless the
Manager and the Trading Advisor agree otherwise in writing.  Each party
covenants that it has and it shall at all times keep confidential and not,
directly or indirectly (i) disclose, divulge, furnish or make accessible to
anyone, or (ii) use in any manner that would be adverse to the interests of any
other party, any confidential or proprietary information to which the former
party has been or shall become privy relating to the business or assets of any
of such other parties except with the prior written approval of such other party
or except for information that is otherwise publicly available, other than
information made publicly available by breach of this contract, or required to
be disclosed by law, regulation or request by a regulatory authority (including
a self-regulatory organization) with jurisdiction.  Each party may, however,
share such information with such party’s service providers, accountants and
attorneys (“Permitted Confidants”); provided, that the Fund’s Permitted
Confidants undertake to hold such information strictly confidential to the same
extent set forth herein, and not in any manner or respect to use any of such
information for their personal gain.  For the avoidance of doubt, such Permitted
Confidants shall include third parties contracted by the Manager (“Risk
Assessors”) which will receive the Fund’s trade information in order to provide
risk management and portfolio analysis for the Manager or one of its
affiliates.  However, in no case shall any Risk Assessor be provided information
identifying the trade information with the Fund, i.e. the trade information
shall be provided “blind.”

 

26.                                 Advisers Act Compliance.  Any provisions of
this Agreement which are construed to violate the Advisers Act shall be deemed
null and void ab initio.  For the avoidance of doubt, no provision of this
Agreement shall be deemed to constitute a waiver of any person’s rights or
claims under any federal or state securities laws.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

 

ML BLUETREND FUTURESACCESSSM LLC

 

 

 

 

 

By:  Merrill Lynch Alternative Investments, LLC,

 

           Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BLUECREST CAPITAL MANAGEMENT LLP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

19

--------------------------------------------------------------------------------


 

APPENDIX A

 

COMMODITY INTERESTS TRADED BY

 

BLUECREST CAPITAL MANAGEMENT LLP

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of ML
BLUETREND FUTURESACCESSSM LLC other than regulated futures contracts and options
on regulated futures contracts traded on a qualified board of trade or exchange:

 

Contract Type

 

1)  Commodity contracts traded on a non-US Board of Trade or Exchange

Cocoa Futures — London International Financial Futures Exchange

Palm Oil Future — Malaysian Derivative Exchange

Soybean Future — Tokyo Grain Exchange

Non GMO Soybean Future — Tokyo Grain Exchange

Corn Future — Tokyo Grain Exchange

LME Aluminum HG Future — London Metals Exchange

LME Copper Future — London Metals Exchange

LME Lead Future — London Metals Exchange

LME Nickel Future — London Metals Exchange

LME Tin Future — London Metals Exchange

LME Zinc Future — London Metals Exchange

Gasoline Future — Central Japan Commodity Exchange

Kerosene Future — Central Japan Commodity Exchange

Crude Oil Future — Tokyo Commodities Exchange

Gasoline Future — Tokyo Commodities Exchange

Kerosene Future — Tokyo Commodities Exchange

Gold Future — Tokyo Commodities Exchange

Palladium Future — Tokyo Commodities Exchange

Platinum Future — Tokyo Commodities Exchange

Silver Future — Tokyo Commodities Exchange

 

 

BLUECREST CAPITAL MANAGEMENT LLP

 

 

 

By:

 

 

Name:

 

Title:

 

Dated as of January 25, 2010

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY TRADING AUTHORITY

 

BLUECREST CAPITAL MANAGEMENT LLP

40 Grosvenor Place

London SW1X 7AW

England

Attn: General Counsel

 

Dear Advisor:

 

ML BLUETREND FUTURESACCESSSM LLC (the “Fund”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the ML FuturesAccessSM Amended and Restated Advisory Agreement
among us and certain others.

 

 

Very truly yours,

 

 

 

ML BLUETREND FUTURESACCESSSM LLC

 

 

 

 

 

By:  Merrill Lynch Alternative Investments LLC,

 

            Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated as of January 25, 2010

 

B-1

--------------------------------------------------------------------------------